Citation Nr: 0503169	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer (now 
claimed as duodenal ulcer), for accrued benefits purposes, 
has been submitted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hyperopia and 
presbyopia of the right eye, for accrued benefits purposes.  

3.  Entitlement to service connection for congestive heart 
failure, for accrued benefits purposes.  

4.  Entitlement to service connection for schistosomiasis, 
for accrued benefits purposes.  

5.  Entitlement to service connection for bronchopneumonia, 
for accrued benefits purposes.  

6.  Entitlement to service connection for aphakia of the left 
eye, for accrued benefits purposes.  


WITNESSES AT HEARING ON APPEAL

The appellant and others


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served in the Philippine Guerrilla and 
Combination Service from October 4, 1944, to February 15, 
1946.  In December 2000, he attempted to reopen his claim for 
service connection for an ulcer and for hyperopia and 
presbyopia and also filed the new claims as listed on the 
title page of this decision.  He died on August [redacted], 2001, and 
no decision was made on his claims.  The veteran's daughter, 
the appellant, filed a claim for accrued benefits in July 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of the July 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

A RO hearing was held in November 2003.  A transcript of that 
hearing is associated with the claims folder.  

The Board notes that the Board denied service connection for 
various left eye disorders in a March 1973.  While it may be 
argued that left eye aphakia was addressed and denied at that 
time when the Board denied service connection for a left eye 
cataract, the Board has chosen not to consider the claim as 
previously denied in that aphakia may be caused by other 
conditions such as trauma.  See Dorland's Illustrated Medical 
Dictionary at 98 (6thed. 1981).  As left eye aphakia was not 
specifically addressed at that time, it will not be 
considered as part and parcel of the Board's denial.  Thus, 
the claim of service connection for left eye aphakia, post 
surgery, will be addressed in the current decision without 
regard to the finality of the Board's 1973 decision.  

However, as to the current claim for service connection for 
hyperopia and presbyopia, it is noted that myopic astigmatism 
of the right eye was previously denied by the RO in a June 
1971 decision.  As indicated above, this appeal ensued 
following a September 2002 determination, which again denied 
service connection for hyperopia and presbyopia of the right 
eye.  Under the circumstances of this case, the Board must 
initially determine whether new and material evidence has 
been submitted that is sufficient to reopen the claim of 
service connection for these conditions because doing so goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board has 
recharacterized this issue as indicated on the title page of 
this decision.  


FINDINGS OF FACT

1.  At the time of his death in August 2001, the veteran had 
pending claims as follows: whether new and material evidence 
has been submitted to reopen a claim for service connection 
for peptic ulcer (now claimed as duodenal ulcer), has been 
submitted; entitlement to service connection for 
schistosomiasis, congestive heart failure, aphakia of the 
left eye, bronchopneumonia, and hyperopia and presbyopia.  

2.  In June 1971 and August 1971, the RO denied entitlement 
to service connection for peptic ulcer.  The Board confirmed 
the denial of peptic ulcer in a March 1973 determination.  
This decision is final.  

3.  The evidence submitted since the March 1973 Board 
decision either bears directly and substantially on the issue 
of service connection for peptic ulcer, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  There is no competent medical evidence of ulcer disease 
during service or within one year after discharge from 
service, and it is not shown to be related to service.  

5.  In June 1971, the RO denied service connection for myopic 
astigmatism of the right eye.  The veteran was notified of 
his procedural appellate rights in a July 1971 letter, but he 
did not appeal the decision.  

6.  Evidence submitted since the June 1971 RO decision either 
does not bear directly and substantially service connection 
for hyperopia and presbyopia of the right eye, is cumulative 
or redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  

7.  There is no competent medical evidence of congestive 
heart failure during service or within one year after 
discharge from service, and it is not shown to be related to 
service.  

8.  There is no competent medical evidence of 
schistosomiasis, left eye aphakia, or bronchopneumonia until 
many years after service, and these conditions are not shown 
to be related to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1973 decision wherein 
the Board denied entitlement to service connection for an 
ulcer is new and material, and the claim for accrued benefits 
purposes is reopened.  38 U.S.C.A. §§ 5108, 7014 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 20.1105 (2004).  

2.  An ulcer was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2004).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for hyperopia and 
presbyopia of the right eye has not been received, and the 
claim for accrued benefits purposes is not reopened.  
38 U.S.C.A. §§ 5108, 7014 (West 2002); 38 C.F.R. §§ 3.102, 
3.104(a), 3.156, 20.1105 (2004).  

4.  Cardiovascular disease (congestive heart failure) was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred, for accrued benefits purposes.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2004).

5.  Schistosomiasis was not incurred in or aggravated by 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2004).

6.  Left eye aphakia was not incurred in or aggravated by 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2004).

7.  Bronchopneumonia was not incurred in or aggravated by 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board notes here that VCAA letters were sent to 
the appellant in June and July 2002, before the initial 
rating decision in September 2002.  These letters and the 
September 2003 SOC specifically advised her as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the 2002 letters and the 2003 
SOC notified the claimant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified her of 
the information and evidence necessary to substantiate the 
claims.  There is no indication of any relevant records that 
the RO failed to obtain.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  The evidence of 
record is sufficient to make a decision without obtaining a 
VA opinion.  Duenas v. Principi, No. 03-1251 (U. S. Vet. App. 
Dec. 15, 2004).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the claimant in developing 
the facts is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death, may be paid to a spouse or 
relative.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000(a) (2004).

The Board notes that the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § ____) recently amended § 
5121(a) by repealing the 2-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits. This provision, however, only 
applies to deaths occurring on or after the date of 
enactment, December 16, 2003.

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2004).

Applications for accrued benefits "must be filed within one 
year after the date of death." 38 U.S.C.A. § 5121(c) (West 
2002).  The appellant in this case met this requirement by 
submitting a claim for burial benefits in December 2001, less 
than one year after the veteran's death.  It is noted that a 
claim for burial benefits by a surviving relative is deemed 
to include a claim for any accrued benefits.  See 38 C.F.R. § 
3.152(b) (2004).

In December 2000, the RO received a VA Form 21-4138 from the 
veteran, requesting service connection for the conditions as 
listed on the title page of this decision.  Thus, the veteran 
had claims pending at the time of his death.  As the 
appellant's claim is derivative of any benefit to which the 
veteran might have been entitled at his death, the Board's 
primary analysis must be one that considers the underlying 
claims.

New and Material

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  
Similarly, decisions of the RO are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1003 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Ulcer

Entitlement to service connection for an ulcer was denied by 
Board in 1973.  The evidence of record at the time of the 
1973 Board decision included service documents to include a 
1946 processing affidavit on which the veteran had listed no 
wounds or illnesses as having been incurred during his active 
service.  Also of record were statement made by several who 
served during service with the veteran attesting to the fact 
that the veteran injured his left eye during service.  Also 
of record were physician's statements regarding treatment of 
the veteran which reflected a diagnosis of peptic ulcer 
disease as early as 1970.  The record also included the 
veteran's testimony at a 1973 hearing.  One private physician 
submitted a statement in 1971 attesting that he had treated 
the veteran for peptic ulcer in 1947.  

After review, the Board determined that service connection 
was not warranted for numerous conditions, to include peptic 
ulcer.  That decision is final.  38 U.S.C.A. § 7104(b) (West 
2002).  

The matter under consideration in this case is whether an 
ulcer, now classified as duodenal ulcer, was incurred, or 
aggravated during the veteran's active military service.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented, or secured, since the 1973 Board 
decision which is relevant to, and probative of, this matter 
under consideration.

Here, the evidence submitted since the 1973 Board decision, 
which was in the file at the time of the veteran's death (or 
constructively in the file) includes post service treatment 
records, to include an August 1971 hospital summary which 
reflects treatment for a duodenal ulcer.  Subsequently dated 
treatment records (through 2001) reflect treatment for 
various disorders.  Also submitted were additional affidavits 
as supplied by fellow servicemen and family members attesting 
to the fact that the veteran had stomach problems during and 
after service.  Also submitted in May 1975 was a statement by 
a private physician in which it was asserted that he treated 
the veteran for peptic ulcer disease in 1945.  The treatment 
record, dated in 1945, was added to the record in May 1977.  
At a hearing in November 2003, the appellant and others 
testified that the veteran had stomach problems which they 
believed were associated with his peptic ulcer.  The 
appellant recalled that she could remember that the veteran, 
her father, had stomach pains when she was a child, 
"sometime" around 1963.  Other witnesses, to include the 
appellant's daughter and the daughter's mother-in-law, 
recalled that he had stomach pains in the later years of 
life.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), Thus, the 
records submitted since the 1973 denial bear directly and 
substantially upon the specific matters under consideration.  
On their face, these documents are supportive of the 
contention that the veteran's ulcer disease of service 
origin.  These documents, to include evidence of treatment 
for a duodenal ulcer in 1971, were not considered in 1973.  
Accordingly, the veteran's claim for service connection for 
ulcer disease is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.156(a), 20.1100.  

Hyperopia and Presbyopia

The RO initially denied service connection for myopic 
astigmatism, right eye, in June 1971 and the veteran did not 
file a notice of disagreement.  At that time, review of the 
service medical records was negative for eye complaints or 
diagnoses.  Post service records reflected treatment in 1971 
for various left eye problems.  Right eye myopic astigmatism 
was also noted.  The veteran underwent surgery on the left 
eye.  Also considered at the time was a private physician's 
(C.W., M.D.) May 1971 statement in which it was asserted that 
he had treated the veteran in June 1970 for conditions to 
include trachoma of the eyes.  He added that he had seen the 
veteran since 1947 for this condition.  Also of record at the 
time of the 1971 denial was a May 1971 joint affidavit by two 
fellow servicemen attesting to the fact that the veteran was 
treated in service for left eye problems during service.  
Right eye problems were not described.  

As pointed out earlier, decisions of the RO are final unless 
new and material evidence is presented or secure with respect 
to a claim, which has been disallowed.  If such evidence is 
presented, VA shall reopen the claim and review the former 
disposition of the claim.  

The appellant, many years after the previous denial, filed 
for accrued benefits for claims on appeal at the time of the 
veteran's death in 2001.  The matter under consideration is 
whether hyperopia or presbyopia were incurred in, or 
aggravated during the veteran's active military service.  In 
order for the claim to be reopened, evidence must be 
presented, or secured, since the previous denial in 1971, 
which is relevant to, and probative of, the matter under 
consideration.  

The evidence associated with the claims file subsequent to 
the 1971 decision includes treatment records and numerous 
statements as made by the veteran, fellow servicemen, and the 
veteran's surviving family members, to include the appellant, 
the veteran's daughter.  The family members also provided 
testimony at a personal hearing in November 2003.  
Essentially, these statements pertain to other issues on 
appeal, but affidavits were added to the file in which fellow 
servicemen attested to the fact that the veteran was treated 
for an eye injury during service.  See 1978 statements.  

Specifically, it is noted that additional records were 
submitted which reflect treatment for various disorders, to 
include bilateral eye conditions.  This treatment includes 
bilateral conjunctivitis in 1973.  It is noted that the 
veteran's presbyopia and hyperopia were again noted in an 
August 1971 hospital summary.  It is also noted that another 
document was submitted by C. W., M.D., in August 1971 in 
which it was again asserted that he treated the veteran for 
trachoma of the eyes in 1947.  (A similar statement as 
provided by this doctor was considered at the time of the 
previous denial.)  Also added to the record in May 1975 was a 
statement by P. A. M., M.D., in which it was asserted that 
the veteran was treated for right eye symblepharon in 1945.  
Another record from 1975 reflects treatment for left eye 
symblepharon.  An April 1978 hospital summary shows that the 
veteran had a right eye cataract, senile, incipient.  
Subsequently dated treatment records essentially reflect 
treatment for other conditions.  

What is not indicated, however, in any of the records 
submitted after the previous denial in 1971, is a nexus 
between the veteran's alleged treatment in the 1940s for eye 
trachoma or additional treatment after service for eye 
conditions and his hyperopia and presbyopia.  At the time of 
the previous denial, it was already known that the veteran 
had been treated in the mid 1940s for trachoma of the eyes 
and that he had myopic astigmatism.  

Thus, while the statements submitted since 1971 are presumed 
to be true, see Justis v. Principi, 3 Vet. App. 510, 513 
(1992), they are, in this case, repetitive of previous 
statements made which were previously considered by the RO in 
1971, and are therefore not new.  Essentially, it is claimed 
that service connection is warranted for hyperopia and 
presbyopia.  As noted in 1971, however, these conditions are 
not disabilities for which service connection can be granted, 
unless there is evidence of a superimposed eye disorder.  
Specifically, the Board notes that compound hypertrophic 
astigmatism and presbyopia are refractive error of the eyes; 
as such, are not diseases or injuries for VA compensation 
purposes.  38 C.F.R. § 3.303 (c); 4.9; see Dorland's 
Illustrated Medical Dictionary 159, 1359 (27th ed. 1988).  
(The Board notes that compound hyperopic astigmatism is 
astigmatism wherein all the medians are hyperopic, both 
principal meridians having their foci behind the retina.  See 
Dorland's Illustrated Medical Dictionary at 159.)  Moreover, 
there is no evidence of complaints or findings of any 
acquired ocular disorder suggesting the development of a 
superimposed eye disorder.  Adjudication Procedure Manual 
M21-1, Part VI, 11.07(b); VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990).

The affidavits of record as provided by the appellant, other 
family members, and fellow servicemen, have been considered.  
It is noted that they are competent as lay 
persons to report on that which they have personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that any of these people in 
this case have specialized medical knowledge to be competent 
to offer medical opinion as to cause or etiology of the 
claimed disabilities.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Service Connection 

Ulcer, Congestive Heart Failure, Schistosomiasis, 
Postoperative Left Eye Aphakia, Bronchopneumonia

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as an ulcer 
or heart disease to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Ulcer

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case (SOC) provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the SOC essentially considered the veteran's 
claim on the merits.  Additionally, the veteran has provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the veteran would no be prejudiced by 
its review of the merits at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

A review of the service medical records is negative for 
complaint of or finding of an ulcer during service.  This 
includes a 1946 processing affidavit on which the veteran 
listed no wounds or illnesses as having been incurred during 
active service.  Additional evidence includes affidavits and 
testimony asserting that the veteran suffered from stomach 
problems during service and thereafter (provided by fellow 
servicemen and family members).  

The lay statements and the statements submitted by fellow 
servicemen have been considered.  However, the contentions 
expressed in their affidavits are not considered probative.  
While the fellow servicemen assert that the veteran had 
stomach problems during service, the contemporaneous records 
available for review do not corroborate this.  This includes 
a 1946 document in which the veteran himself reported no 
illnesses or injuries during service.  

The veteran's family and friends describe symptoms that were 
observed after service.  While it is contended that these 
symptoms were incurred in service and are associated with the 
veteran's ulcer, it is noted that the family members and 
servicemen, as lay persons without medical training or 
expertise, are not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, their 
opinions cannot constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  

Also considered were affidavits submitted many years after 
the fact by private physicians.  They assert that they had 
treated the veteran for an ulcer in 1945 and 1946, 
respectively.  These affidavits were added to the record many 
years after the alleged treatment took place.  For example, a 
document attesting to be the 1945 treatment document was 
added to the claims file in 1977.  These documents, submitted 
many years after the alleged treatment are not corroborated 
by any records from the time that the treatment took place.  
The Board notes that a hospital summary dated in 1971 reports 
treatment at that time for various conditions, to include an 
ulcer.  The veteran gave a history of experiencing epigastric 
pain for the previous 10 years.  No medical history of 
stomach problems prior to that time was described.  At any 
rate, it was many years after the veteran's military service 
ended in 1946 before there is competent medical evidence 
reflecting an actual diagnosis of an ulcer.  The private 
physicians statements, without corroboration from medical 
records at the time, are not convincing to show that the 
veteran had an ulcer within service or within the presumptive 
period thereafter.  The doctors' statements were provided 
many years after the fact, and they are not considered 
probative of the issue at hand as the clinical documents do 
not corroborate their assertions.  

The evidence of record includes records dated through 2001, 
which reflect treatment essentially for other conditions.  
None of these records support the appellant's claim that her 
father, the veteran, had an ulcer that was incurred in 
service or within the one-year period thereafter.  Although 
an ulcer was diagnosed during the veteran's lifetime, the 
evidence is not convincing to show that this condition was 
present until many years after service.  After a thorough 
review of the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an ulcer for accrued purposes.  

As the preponderance of the evidence is against the claims 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Congestive Heart Failure, Schistosomiasis, Postoperative Left 
Eye Aphakia, Bronchopneumonia

A review of the record is negative for these disorders during 
service, to include a 1946 processing affidavit in which the 
veteran reported no illnesses or injuries during his active 
service.  Post service records include documents dated as 
early as 1971 showing treatment for schistosomiasis, left eye 
aphakia, and bronchopneumonia.  

Records from 1971 include a hospital discharge summary which 
shows that the veteran was hospitalized from August 16, 1971, 
to November 12, 1971, for these conditions.  Subsequently 
dated treatment records show treatment for many different 
conditions, to include epigastric problems and eye 
conditions.  Also considered was a private record submitted 
in 1977, many years after the fact, which reflects treatment 
for left eye problems (trachoma) in 1945.  As reported 
earlier, the Board denied service connection for various left 
eye disorders (trachoma of the eyes, cataract, senile with 
symblepharon, and left eye conjunctivitis) in a March 1973 
decision.  Congestive heart failure was initially noted in 
November 2000.  

Service connection requires evidence of a current disability 
that is related to the veteran's active military service.  
The evidence of record at the time of the veteran's death 
does not convincingly show that any of these conditions 
existed prior to 1971.  As noted above, the evidence of 
record is negative for diagnoses of these conditions prior to 
1971.  None of the medical evidence of record indicates a 
nexus between the post service diagnoses of these conditions 
and any incident of service.  Thus, service connection is not 
warranted for the purposes of accrued benefits.

Also considered were the various statements or testimony as 
provided by fellow servicemen, the appellant, her daughter, 
and the daughter's mother-in-law.  The Board has considered 
the statements made by the servicemen that the veteran was 
treated during service for several ailments.  These 
statements are simply not corroborated by the records in the 
claims file, to include a 1946 document by the veteran in 
which he reports no illnesses or injuries during service.  
Moreover, these statements were submitted many years after 
the veteran's active service ended.  Thus, their probative 
value is limited, particularly when the documents from the 
veteran's service period do not corroborate their assertions.  

Likewise, the statements by the appellant and other family 
members as to the fact that the veterans experienced ailments 
during service and thereafter have been considered.  As to 
all of the statements and testimony provided, however, it is 
noted that the appellant, other family members, or fellow 
servicemen, are only competent as a lay persons to report on 
that which they have personal knowledge.  See Layno, supra.  
However, there is no evidence of record that these people in 
this case have specialized medical knowledge to be competent 
to offer medical opinion as to cause or etiology of the 
claimed disabilities.  See Grottveit, Espiritu, supra.  

Although congestive heart failure, schistosomiasis, left eye 
aphakia, and bronchopneumonia were diagnosed during the 
veteran's lifetime, the evidence is not convincing to show 
that these conditions were present until many years after 
service.  After a thorough review of the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claims for service connection for congestive 
heart failure, schistosomiasis, left eye aphakia, and 
bronchopneumonia for accrued purposes.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

New and material evidence was submitted to reopen a claim for 
service connection for an ulcer, for accrued benefits 
purposes, to this extent only the appeal is granted.  

New and material evidence was not submitted to reopen a claim 
for service connection for hyperopia and presbyopia, for 
accrued benefits purposes, the claim is denied.  

Entitlement to service connection for ulcer, for accrued 
benefits purposes, is denied.

Entitlement to service connection for schistosomiasis, for 
accrued benefits purposes, is denied.  

Entitlement to service connection for congestive heart 
failure, for accrued benefits purposes, is denied.  

Entitlement to service connection for aphakia of the left 
eye, for accrued benefits purposes, is denied.  

Entitlement to service connection for bronchopneumonia, for 
accrued benefits purposes, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


